Citation Nr: 1025076	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  02-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2000 and October 2001 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's June 1999 claim 
for service connection for hypertension.

The Veteran, through his representative, waived RO consideration 
in June 2010 of the evidence submitted following the most recent 
review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 
20.1304(c) (2009).

In August 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of this 
transcript is associated with the record.

In October 2003, June 2005, and November 2005, the Board remanded 
the issue of entitlement to service connection for hypertension 
for additional development.  In an August 2008 decision, the 
Board denied the Veteran's claim for entitlement to service 
connection for hypertension.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2009, the Secretary of Veterans Affairs and 
the Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further development.  
That motion was granted by the Court in September 2009.  The case 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
hypertension in service.

2.  There is competent and credible evidence of a nexus between 
his hypertension in service and his current hypertension.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
hypertension was incurred in active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated February 2000, May 2000, April 2001, March 2004, 
November 2005, and June 2006, provided to the Veteran before the 
May 2000 rating decision, the October 2001 rating decision, the 
March 2005 supplemental statement of the case, and the March 2008 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his service connection claim, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in June 2006 and May 2007.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in June 2006 and May 2007, the RO readjudicated the claim 
in a supplemental statement of the case in March 2008.  Thus, the 
timing defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  In 
addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's VA treatment records and available 
private treatment records have been obtained.  Despite a thorough 
and complete search, the Veteran's service treatment records are 
unavailable.  38 C.F.R. § 3.159.  See, e.g., National Personnel 
Record Center (NPRC) reply dated January 2002, in which the NPRC 
informed VA that the Veteran's service medical records (SMRs) and 
other in-service records were found to have been destroyed in a 
fire.

Where, as here, a Veteran's records have been destroyed while in 
the government's possession, VA has a heightened duty to assist 
the Veteran by advising him of alternative forms of evidence that 
can be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or destroyed 
while in Government control because bad faith or negligent 
destruction of the documents had not been shown).  In this case, 
VA advised the Veteran of numerous examples of evidence that 
could be developed to substantiate his claim.  Moreover, in the 
above paragraph, VA explained that it had contacted the 
appropriate facility, and did not stop contacting them until a 
reply was received; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2); and that further efforts to locate the records 
would not be justified because the NPRC determined that the 
requested service treatment records are not on file.  See Dixon, 
supra.

Likewise, the Veteran's Social Security Administration (SSA) 
records have been destroyed.  Despite a thorough and complete 
search, the Veteran's records are unavailable.  38 C.F.R. 
§ 3.159.  See, e.g., SSA replies dated February 2006 and 
September 2006, in which SSA informed VA that the Veteran's SSA 
records were found to have been destroyed.  Notably, although VA 
requested the records by using the correct Social Security number 
in its initial search, it mistyped a single digit in its second 
request; nevertheless, SSA's letters indicate that it searched 
under the correct Social Security number in both instances.  The 
Board has treated the Social Security number with which the 
Veteran provided VA in his claim as correct.  As explained above, 
in this case, VA has advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim.  
Moreover, in this paragraph, VA explained that it had contacted 
the appropriate facility, and did not stop contacting them until 
a reply was received; that the search was therefore a reasonably 
exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2); and that further efforts to locate the records 
would not be justified because the SSA determined that the 
requested records are not on file.  See Dixon, supra; see also 
Golz v. Shinseki, 590 F.3d 1317 (Fed.Cir. 2010).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in October 2003, 
instructed the RO to make additional attempts to obtain the 
Veteran's treatment records and associate them with the claims 
file.  In June 2005, the Board instructed the RO to schedule the 
Veteran for a video conference hearing.  In November 2005, the 
Board instructed the RO to comply with the duties to notify and 
assist the Veteran, obtain the Veteran's most recent treatment 
records, and schedule him for a VA examination.  The Board finds 
that the RO has complied with those instructions; it obtained the 
available post-service treatment records, scheduled the Veteran 
for a video conference hearing which transpired in August 2005, 
and provided him with a VA examination in May 2007.  Stegall, 11 
Vet. App. 271 (1998).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Given the favorable disposition of the claim addressed below, any 
possible deficiencies in the duty to notify and to assist with 
respect to the current appellate review of the claim constitute 
harmless error and will not prejudice the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
hypertension.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

The earliest medical evidence of hypertension is shown in VA 
hospital records documenting surgery for a lumbar spine herniated 
nucleus pulpous from November 1967, with a medical history noted 
to be negative except for hypertension.  These records did not 
give any indication when the hypertension began.

Private medical records document treatment for multiple 
cardiovascular complaints including hypertension beginning in 
1987.  Beginning in March 1987 when the Veteran was 8 or 9 days 
status post angioplasty he was noted to have done well for the 
past couple of days but began having chest discomfort after 
returning to work.  Physical examination was unremarkable except 
for continued hypertension.  From April 1987 to June 1987 he 
continued to have elevated blood pressure but was otherwise doing 
well, with some intermittent angina reported in June 1987.  
Thereafter from July 1987, August 1987 and through November 1987 
follow-ups for hypertension and angina revealed him to do well 
with his hypertension controlled, status post angioplasty.  He 
continued to be followed up in the private records from the late 
1980's with diagnoses that included coronary artery disease (CAD) 
and hypertension, which was described as rather severe in a 
November 1988 note, although he was doing quite well in the last 
year with blood pressure well controlled with medication.  He 
continued to be followed up for his cardiovascular complaints 
through the early 1990's with the records from 1991 through 1993 
continuing to include a diagnosis of hypertension, with blood 
pressure adequately controlled.  None of these records gave an 
indication of when the hypertension began.

Likewise, the private medical records from 1994 to 1999 continue 
to show treatment for cardiovascular pathology but give no 
indication of whether hypertension began in service.  He is noted 
to have had a heart catheterization in 1994 with records from May 
1994 noting that it showed extensive coronary disease with not 
much chance that surgery or balloon angioplasty will completely 
cure his symptoms.  A January 1998 heart catheterization report 
confirmed severe coronary artery disease (CAD) with blockage of 
multiple arteries.  He is also shown to have multiple episodes of 
atrial fibrillation from 1998 through 2003.  He had implantation 
of a defibrillator and pacemaker in January 1998.  An April 1999 
treatment note gives a long history of extremely severe 
hypertension, along with CAD, status post coronary bypass graft 
in January 1998 with bypass complicated by recurring ventricular 
arrhythmias requiring high dose Amidarone and implantable 
defibrillator.

VA and private medical records from the early 2000's through 2008 
document ongoing follow-ups for cardiovascular symptoms with past 
medical history significant for multiple cardiac arrests, 
ventricular fibrillation with internal defibrillator, CAD, 
hypertension, pacemaker placement in 1998.  While the records 
document long term heart problems, including hypertension, they 
do not include the date on which the Veteran was first diagnosed 
with hypertension.

A March 2000 letter from the Veteran's private doctor, Dr. 
McCraw, stated that this doctor has treated the Veteran since 
February 1987 when he first sought attention for chest discomfort 
and shortness of breath.  He was found during that evaluation to 
have rather significant hypertension.  It was noted that he had 
been treated for hypertension for a number of years at that 
point.  He was also noted to have subsequently had a positive 
stress test and required coronary catheterization with 
angioplasty in 1987.  Over the years his blood pressure was 
extremely difficult to control and required large amounts of 
medication and he ultimately developed further cardiac 
complications requiring further procedures.  The Veteran is noted 
to have told this doctor that he had rather significant 
hypertension at the time of his discharge from the military at 
age 23 and was treated continuously from then until this doctor 
first saw him at age 52.  In this doctor's opinion, it was 
entirely plausible that his resulting cardiac disability is 
entirely related to the hypertension that he developed in the 
military.  The Board finds that the Veteran's statements to his 
treating clinician regarding the history of his hypertension are 
especially probative.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (ascribing heightened credibility to statements made to 
clinicians for the purpose of treatment).

The Veteran has submitted lay statements from family members and 
acquaintances who all stated that the Veteran had problems with 
high blood pressure since the late 1950's. The dates of such 
submissions were not clear, but were sent several times 
throughout the pendency of this appeal.  The Veteran also has 
submitted some statements from former nurses who indicated that 
they had treated the Veteran many years earlier, and that he had 
elevated blood pressure.  These include statements from L. Smith, 
who indicated that she was a nurse for Tylertown Hospital for 
about 35 years when Dr. McClain was a doctor there, and the 
Veteran was his patient.  She indicated that the Veteran always 
had high blood pressure.  She also confirmed that the hospital 
had been closed for many years and that the records had been 
destroyed.  The original statement is noted to have a date of 
April 10, 1959, but the duplicate is dated April 7, 2005.  An 
August 2005 statement from an R. Brumfield noted that she has 
known the Veteran for many years and checked his blood pressure 
many times and it was "always up on the top and bottom."

The Veteran testified at an August 2005 Board hearing that 
although he was not treated for hypertension in service, his 
separation examination showed an elevated blood pressure.  He 
testified as to having been on a large variety of medications to 
treat hypertension since service.  He testified that he did 
receive treatment shortly after his February 1959 discharge, when 
he started seeing Dr. McClain around April 1959.  He acknowledged 
that Dr. McClain was deceased and the records were destroyed, 
which was subsequently noted in a March 2008 letter from the 
hospital administrator.  The Veteran indicated that he began 
treating with another doctor, Dr. Crawford, for conditions that 
included hypertension in 1985, and indicated that this doctor was 
also deceased and his records were not available.  He indicated 
that he underwent back surgery in 1967 at the VA and was also 
noted to have hypertension.

The report of a May 2007 VA examination included a review of the 
claims file and examination of the Veteran.  His history revealed 
that he has had extensive cardiovascular disease with 
longstanding CAD and associated ischemic cardiomyopathy requiring 
multiple catherizations and a 5 vessel coronary artery bypass 
graft in 1999.  He also had episodes of ventricular and atrial 
fibrillation requiring an automatic internal cardiac 
defibrillator in 1999 and also dual chamber pacemaker.  He also 
controlled his episodes of atrial fibrillation with medication 
for many years.  The examiner noted his current medical providers 
and medication regimen.  He was noted to have had multiple 
admission for cardiac related problems prior to being put on his 
current medication regimen 2 years ago.  His current doctors 
included Dr. McCraw, an internist and Dr. Waites, a cardiologist.  
The Veteran reported that he was diagnosed while discharged from 
the Army in 1959 at age 23, and then saw a Dr. McClain in 
Tylertown, Mississippi and had his blood pressure checked and was 
started on medications.  There were no service records available 
as they were apparently destroyed by a fire.  Also Dr. McClain's 
records were destroyed.  The earliest record in the claims file 
which indicates a diagnosis of hypertensions was in 1967, when 
the Veteran underwent a laminectomy and his past medical history 
included hypertension.  Subsequent records were noted to include 
that he was treated for hypertension.  Dr. McCraw was noted to 
have indicated that he treated the Veteran since 1987 for 
significant hypertension, and that the Veteran gave a prior 
history of longstanding hypertension.  Dr. McCraw noted that the 
Veteran had said he had hypertension at the time of his discharge 
from the Army.  The Veteran's present condition was significant 
shortness of breath, and if he walks more than 100 feet he has to 
stop and rest because of shortness of breath.  He was not 
bothered by angina or chest pain.  He could not walk more than 4 
steps of stairs and also has not had any syncope in the past 2 
years, but does get dizzy when he stands up.  He also 
occasionally gets pedal edema that has been controlled.  There 
were no hospitalizations for cardiovascular problems for the past 
2 years.

On physical examination, the May 2007 VA examiner found that the 
Veteran's blood pressure readings were 142/78 for the left arm 
sitting and 140/80 repeatedly for the right arm.  His neck was 
supple and no bruits were appreciated.  His lungs were clear and 
his heart sounds were distant but regular with no murmurs 
appreciated.  There was no S3 or S4.  The pertinent diagnoses 
were CAD, ischemic cardiomyopathy secondary to CAD, essential 
hypertension and chronic arrhythmias secondary to CAD with 
automatic internal defibrillator and dual chamber pacemaker.

The May 2007 examiner remarked that the Veteran does have 
longstanding hypertension that is well controlled on present 
medications.  This is essential hypertension.  The examiner noted 
that there are no clinical records from the service diagnosing 
hypertension, and the only clinical records available are from 
1967 which was a number of years after his discharge from the 
service.  Since there are no clinical records which indicated a 
diagnosis or finding of hypertension during the time of service 
or around the time of discharge or within a year of discharge, 
the examiner opined that it is not possible to say that the 
Veteran's present hypertension is secondary to or aggravated by 
his active service duty without resorting to speculation.  The 
Veteran's private physician's opinion given in March 2000 was 
reviewed and, according to the VA examiner, appeared to be based 
on speculation rather than actual clinical records of established 
hypertension, as there was no indication that he reviewed the 
service treatment records or claims file.  The VA examiner 
estimated metabolic equivalents (METS) of greater than 7 but not 
greater than 10 on the basis of an echo ejection fraction of 50 
percent.

In May 2010, the Veteran's treating physician since 1987, Dr. 
McCraw, wrote a letter in which he stated that "by history, [the 
Veteran] had had the high blood pressure ever since he was 
discharged from the military service[,] and it is my opinion that 
more than likely the current hypertension and all of the 
complications related to this are directly related to the high 
blood pressure that he had on discharge from the military 
service."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA and private 
clinicians are so qualified, their medical opinions constitute 
competent medical evidence.

In summary, the Veteran has a current diagnosis of hypertension 
and a competent medical nexus opinion linking his current 
diagnosis of hypertension to his time in service.   Therefore, 
the issue for the Board to determine is the credibility of the 
Veteran's statements that he was diagnosed with high blood 
pressure at separation from service, and that he has had 
hypertension ever since service.  For the reasons discussed 
below, the Board finds that the Veteran's lay evidence is 
credible.

The Court has held that VA is not obligated to accept medical 
diagnoses based upon uncorroborated information.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  More recently, however, the Court of Appeals 
for the Federal Circuit has held that the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(VA may not disregard a medical nexus opinion solely on the 
rationale that the medical opinion was based on an uncorroborated 
history given by the Veteran).

Moreover, in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), the Federal Circuit recently held that a lay statement can 
be sufficient to show that a disability began in service.

In this case, none of the Veteran's service treatment records are 
available.  In such instances, VA has a heightened duty to 
consider the benefit of the doubt rule.  Cromer, supra; 38 C.F.R. 
§ 3.102.

The Board finds that the Veteran has been entirely consistent in 
his assertions that he was diagnosed with high blood pressure at 
his separation examination, and has been treated for hypertension 
thereafter.  The Veteran began making such statements to his 
treating clinicians as early as November 1967-more than 30 years 
before he filed his claim for service connection with VA.  
Additionally, the Veteran has never alleged, and no clinician has 
ever found, any lay or medical evidence to the contrary.  
Therefore, the Board finds that the Veteran's lay assertions 
regarding his diagnosis at separation and continuous treatment 
since separation are credible.

The preponderance of the evidence must be against the claim for 
benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Here, the Board believes that the evidence is at least in 
equipoise, and, resolving all reasonable doubt in favor of the 
Veteran, service connection for hypertension is warranted.  38 
U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.





ORDER

Service connection for hypertension is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


